DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-12, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpentier et al. (PGPUB Document No. US 2017/0124776).
Regarding claim 9, Carpentier teaches a device, comprising: 
A processor (AR glasses or tablet (Carpentier: FIG.1, FIG.2, 0020) requires a processor); 
And a memory storing instructions that, when executed by the processor, configure the apparatus to: (AR glasses or tablet (Carpentier: FIG.1, FIG.2, 0020) requires a memory storing instructions) 
Receive user input selecting an augmented reality content item for display (user selects which issue is to be currently addressed, or approaches a portion of the vehicle 10 (Carpentier: 0021)), the augmented reality content item corresponding to a tutorial with augmented reality content (refer to the tutorial/manual 34 of FIG.3 (Carpentier: 0024-0025)); 
Cause, in response to receiving the user input, a camera of the device to activate to capture an image feed (When the user selects the service point on the machine 10, the display 24 will go to split screen mode (as shown in FIG. 3), and the service manual 34 and/or operator manual pages (“tutorial”) relevant to the selected service point will be displayed on the right half of the screen, and AR content displayed on the left half that corresponds to images captured by the camera pointed by the user (Carpentier: 0025-0027)); 
Display tutorial content in conjunction with the image feed (the service manual 34 and/or operator manual pages (“tutorial”) relevant to the selected service point will be displayed on the right half after entering split the screen mode (Carpentier: 0024-0025, FIG.3)); 
And modify the image feed with augmented reality content that corresponds to the tutorial content (continuously displaying AR content such as indicator 32 once in split screen mode (Carpentier: FIG.3, 0024-0025). Note the indicator communicates with the machine over a wireless network that continuously updates (“modify”) indicator 32 content such as updating messages as the operator position changes (Carpentier: 0024, 0026)).

Regarding claim 10, Carpentier teaches the device of claim 9, wherein the tutorial content is displayed in a first portion of a split screen interface (updating indicator 32 content on the left side of the screen (Carpentier: FIG.3, 0026)) and the modified image feed is displayed in a second portion of the split screen interface (operator manual pages displayed on the right side of the screen (Carpentier: 0025, FIG.3)).

Regarding claim 11, Carpentier teaches the device of claim 9, wherein the tutorial content comprises a video (the right half of the screen comprise of a video assist 36 button that sends a video of required actions (Carpentier: 0024, FIG.3)).

Regarding claim 12, Carpentier teaches the device of claim 11, wherein display of the augmented reality content is synchronized with the video (the tutorial on the right side of the screen (relevant tutorial steps) displayed in response to a user selecting the rotor variator (the rotor variator displayed in AR), and the right side further being capable of providing video corresponding to the displayed tutorial step is construed as said video being synchronized with the AR content (rotor variator)) (Carpentier: 0025)).

Regarding claim 14, Carpentier teaches the device of claim 9, wherein the user input selecting the augmented reality content item is received within at least one of a carousel interface for selecting from among plural augmented reality content items, a subscription interface for viewing subscription-based content, or a context interface associated with viewing a media content item (indicator 32 notifying that a component requires service (Carpentier: 0025)).

Claim(s) 1-4 and 6 is/are a corresponding method claim(s) of claim(s) 9-12 and 14. The limitations of claim(s) 1-4 and 6are substantially similar to the limitations of claim(s) 9-12 and 14.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 1-4 and 6.

Claim(s) 17 is/are a corresponding computer-readable storage medium claim(s) of claim(s) 1. The limitations of claim(s) 17 are substantially similar to the limitations of claim(s) 1.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 17. Note, the Examiner submits that the AR system of Carpentier (Carpentier: 0005, 0025) requires the use of a storage medium as presently claimed.

Allowable Subject Matter
Claims 5, 7, 8, 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616